Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Appellant’s Pre-Appeal Brief, see Remarks, pages.2-4, filed on 01/25/2021, with respect to the rejection of claims 1, 8, and 17 under 35 U.S.C. §103 have been fully considered and are persuasive; therefore, the rejection of claims 1, 8, and 17 under 35 U.S.C. §103 has been withdrawn and a Notice of Allowance is issued herewith. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “an entirety of a topmost surface of the gate stack is curved, wherein the gate stack comprises: the gate electrode having a curved top surface, wherein a center portion of the top surface of the gate electrode protrudes above edge portions of the curved top surface of the gate electrode;
wherein the first gate spacer, third gate spacer, and fifth gate spacer comprise materials that are different from each other,” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-7 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “an entirety of a topmost surface of the gate stack is curved, wherein the gate stack comprises: the gate electrode having a curved top surface, wherein a middle portion of the curved top surface of the gate electrode protrudes above edge portions of the curved top surface of the gate electrode, wherein the curved top surface of the gate electrode contacts a topmost point of the first sidewall;
wherein the second gate spacer and the third gate spacer each comprise a first element, wherein a percentage of the first element in the second spacer is different than a percentage of the first element in the third spacer,” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-16 are allowed for the same reasons as claim 8, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a topmost surface of the gate stack comprises multiple curves, wherein the gate stack comprises: a gate dielectric, wherein the gate dielectric has a top surface that is curved, wherein the gate dielectric has a first sidewall and a second sidewall, the curved top surface of the gate dielectric being convex and curves continuously from the first sidewall to the second sidewall; and
a gate electrode, a middle portion of a top surface of the gate electrode protruding above edge portions of the top surface of the gate electrode, wherein the top surface of the gate electrode is curved,
wherein the first gate spacer, the second gate spacer, and the third gate spacer comprise materials that are different from each other,” as recited in independent claim 17, in all of the claims which is not found in the prior art references.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BITEW A DINKE/Primary Examiner, Art Unit 2896